Citation Nr: 1233271	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  04-26 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected scars.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






REMAND

The Veteran served on active duty from March 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2007, the Board denied entitlement to service connection for a cervical spine disability.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the November 2007 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

In October 2011, pursuant to the Joint Motion, the Board remanded this issue to the agency of original jurisdiction (AOJ).  The remand directed that the Veteran be scheduled for a VA examination of his cervical spine, in order to determine whether the Veteran's congenital fusion of the cervical spine was a "defect" or a "deformity," as defined by VAOPGPREC 82-90(1990).  If the congenital fusion was found to be a "defect," the examiner was directed to provide an opinion as to whether or not there was any superimposed disease or injury in connection with the congenital defect; and, if so, whether it is at least as likely as not that the identified superimposed disease or injury was related to the Veteran's period of active military service.  If the congenital fusion was found to be a "disease," the examiner was to provide an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by, the Veteran's period of active military service.  The examiner was also asked to provide an opinion as to whether it was at least as likely as not (probability of 50 percent or greater) that any cervical spine disability was caused or made worse by the service-connected scars/shrapnel wounds of the head.  

The remand directed that the examiner review the claims folder and provide a complete rationale for all opinions provided, to include citation to pertinent evidence of record and/or medical authority.  

The requested examination took place in October 2011.  The claims folder was not initially made available to the examiner.  The Veteran stated that he had never been diagnosed with a congenital disorder of the cervical spine, and further indicated  that his neck pain had begun in the 1990s, resulting in a diagnosis of arthritis.  Therefore, according to the examiner, "it can be presumed that the veteran developed his condition over time, and it was a form of severe degenerative arthritis and disc disease of the cervical spine.  There were no records sent for review and thus the sources of a diagnosis of Klippel-Feil or a congenital c-spine fusion is not correlated to this veteran's condition."  The examiner went on to state that it was "resorting to mere speculation whether ... cervical arthritis and disc disease [were] made worse or permanently aggravated by active duty military service."  The examiner provided no rationale to support this bare statement.  

An addendum dated later that month reflects that the examiner reviewed the claims folder; however, the review "does not change the findings nor the diagnosis of the exam."  The addendum did not note the many references to congenital fusion of the cervical spine and Klippel-Feil syndrome that are contained in the claims folder; nor did it reconcile those diagnoses with the examiner's finding that the Veteran did not have a congenital disorder of the cervical spine.  

An adequate opinion is "based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120 (2007), quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In addition, in order to be adequate, more than a conclusion needs to be expressed by the examiner that the etiology of a particular condition is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for an examiner to use his or her medical expertise and training to arrive at an opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (in order to rely on a statement that an opinion cannot be provided without resort to speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.) 

Here, it is unclear from the record why the VA examiner could not provide a medical opinion as to why the Veteran's diagnosed cervical spine arthritis and disc disease were not caused or aggravated by his military service.  Without a statement from the examiner as to whether further information would be needed or whether the limits of medical knowledge have been exhausted, the conclusion in the report of the October 2011 examination report remains unclear.  In addition, neither the examination report nor the addendum accounts for the many diagnoses of congenital fusion of the cervical spine and Klippel-Feil syndrome.  Thus, the Board finds that the October 2011 VA examination and addendum are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   A remand is therefore required so that the VA examiner may address the record.  See id.; see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

In addition, it appears from the examination report that the Veteran receives treatment at the VA Medical Center (VAMC) in Iowa City, Iowa.  Thus, his treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Iowa City VAMC and request that all records of the Veteran's treatment at that facility be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2 . After associating with the claims file all available records and/or responses received pursuant to the above-requested development, return the claims folder to the VA examiner, if available, for review.  The examiner should review the claims folder and this remand.  

The examiner must review the claims file and offer an opinion as to whether the Veteran's congenital fusion of the cervical spine at C3-4 and C6-7, diagnosed by his private treatment providers and noted on VA examination in April 2006 and May 2003, is a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(a)  If the examiner finds that the Veteran's congenital fusion at C3-4 and C6-7 is a "defect," then he must offer an opinion as to whether or not there is any superimposed disease or injury in connection with the congenital defect (such as disc disease or arthritis); and if so, whether it is at least as likely or not (i.e., there is at least a 50 percent probability) that the identified superimposed disease or injury (such as disc disease or arthritis) is traceable to the Veteran's period of active military service.  

(b)  If the examiner finds that the Veteran's congenital fusion at C3-4 and C6-7 or Klippel-Feil syndrome is a "disease," then he or she should offer an opinion as to the medical probabilities that any such disease was began during, or was aggravated by (i.e., a worsening of the underlying condition as compared to an increase in symptoms) the Veteran's period of active military service.  

(c)  The examiner must also opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any identified disability of the Veteran's cervical spine was caused or made worse by service-connected scars/shrapnel wounds of the head.  

(d)  All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.  (Any opinion provided must not be merely a bare statement.  For an opinion to have value, it must be based on facts in the record, fully articulated, and contain an explanation for the conclusion.)

(e) If the examiner believes that an opinion on the issue cannot be provided without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones 23 Vet. App. at 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the examiner is no longer available, or determines that the opinions cannot be provided without another examination, an examination should be scheduled.  The clinician who conducts the examination should provide answers/opinions as requested above.)

3.  After the medical opinion has been obtained, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

4.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

